            Case 3:20-cv-00227-KGB Document 5 Filed 08/28/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

LISA RYAN MURPHY,
ADC #760343                                                                            PLAINTIFF

v.                                  3:20-cv-00227-KGB-JJV

N. FAUST, Senior Warden,
McPherson Unit, ADC; et al.                                                        DEFENDANTS


                                             ORDER

       Lisa Ryan Murphy (“Plaintiff”) is a prisoner in the McPherson Unit of the Arkansas

Division of Correction (“ADC”). She has filed a pro se Complaint pursuant 42 U.S.C. § 1983

alleging Defendants violated her constitutional rights. (Doc. No. 2.) On August 17, 2020, I denied

Plaintiff permission to proceed in forma pauperis because she is a three striker, who has not

satisfied the imminent danger exception in 28 U.S.C. § 1915(g). (Doc. No. 3.) I then gave Plaintiff

twenty-one days to pay the filing fee in full. (Id.) On August 27, 2020, Plaintiff filed a Motion

to Voluntarily Dismiss this lawsuit. (Doc. No. 4.) I find good cause for granting that Motion. See

Fed. R. Civ. P. 41(a)(1).

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s Motion for Voluntary Dismissal (Doc. No. 4) is GRANTED.

       2.      It is certified, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal

would be frivolous and not taken in good faith.

       DATED this 28th day of August 2020.


                                                     ____________________________________
                                                     JOE J. VOLPE
                                                     UNITED STATES MAGISTRATE JUDGE
